DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on 07/26/2022 is acknowledged.  The traversal is on the ground(s) that “Invention I is basically the same as that of Invention II and III, and any prior art searched for one group is applicable to the other group”.  This is not found persuasive because: all the inventions listed in the 06/30/2022 Requirement for Restriction/Election are independent or distinct and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph..
The requirement is still deemed proper and is therefore made FINAL.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Quan L. Nguyen on 08/02/2022.
The application has been amended as follows: 
Claims:
14. - 20. (cancelled). 

Allowable Subject Matter
Claims 1-13 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed method for encapsulating a solid sample in a droplet as recited in claim 1.  The closest prior art to the Applicants’ claimed invention are Lee et al. (US 2006/0051329) & Amini et al. (US 2017/0128940).
Lee et al. teach:
1. A method for encapsulating a solid sample in a droplet (Abstract), comprising: 
a. providing a microfluidic device (see ¶ 0041 & Fig. 2; The system 10 generally includes a microfluidic device comprising a series of intersecting channels) comprising: 
i. a combining channel (see ¶ 0041, 0044 & Fig. 2; the combining channel can be thought as cell loading channel 22, until the encapsulation region 40); 
ii. a first continuous phase channel having a portion thereof disposed on one side of the combining channel (see ¶ 0044 & Fig. 2; there are two oil channels 42 connecting to the cell loading channel 22 (combining channel) from both sides); 
iii. a second continuous phase channel having a portion thereof disposed on an opposite side of the combining channel, wherein said portions of the first and second continuous phase channels intersect at a terminal end of the combining channel to form an intersection region (para (see ¶ 0041, 0044 & Fig. 2; there are two oil channels 42 connecting to the cell loading channel 22 (combining channel) from both sides. These oil channels 42 meet the cell loading channel 22 at the encapsulation region 40, as seen in figure 4. This would be the intersection region); and 
iv. an output channel fluidly coupled to the intersection region (¶ 0041 & Fig. 2; output 50, which is connected to the encapsulation region 40 (intersection region)); 
b. flowing a dispersed phase fluid through the combining channel at a first flow rate (Vd) (see ¶ 0045 & Fig. 2; The cells 12 (dispersed phase fluid) are allowed to aggregate and are funneled into and forced through the cell loading channel 22. Further, the flow rate in which the cells would travel can be thought as the first flow rate (Vd) here); 
c. co-flowing a continuous phase fluid stream through each of the first and second continuous phase channels at a second flow rate (Vc), wherein the continuous phase fluid streams intersect the dispersed phase fluid at the intersection region, wherein a droplet shearing junction is formed within the intersection region as the continuous phase fluid streams merge with the dispersed phase fluid (see ¶ 0041, 0044, 0050 & Figs. 2 and 9; As seen in Fig. 2, there are two oil channels 42 connecting to the cell loading channel 22 from both sides. These oil channels 42 meet the cell loading channel 22 at the encapsulation region 40, as seen in figure 4. This would be the intersection region, where cells and oil meet. In the cell encapsulation region 40, as shown in Fig. 9, the cell flow is sheared off into discrete droplets 15 by the flow of oil streams from upper and lower oil channels 42, 44. Oil flows from the upper and lower channels 42, 44 to pinch off droplets 15 containing cells 12 and cell media. Cells 12 can be encapsulated singly. Further, the flow rate in which the oil would travel can be thought as the second flow rate (Vc) here. Note that Fig. 9 shows the encapsulation region 40 of Fig. 2 in detail). 

Amini et al. teach:
1. A method for encapsulating a solid sample in a droplet (see i.e., “Described are microfluidic devices and methods for providing a predetermined number of microspheres or beads, together with a cell, within a fluid droplet being processed.” Abstract; “The invention relates to the fields of microfluidics and encapsulation of particles such as beads, nucleic acid fragments, and cells into droplets for performing biological and chemical reactions.” ¶ 0003), comprising: 
a. providing a microfluidic device (e.g., microfluidic system 600, see Fig. 6 & ¶ 0132) comprising: 
i. a combining channel (see ¶ 0132-0134 & Fig. 6; the combining channel can be thought as the small channel where beads 622 and cells 630 start joining, but before droplet generation oil 632 is joined with the beads 622 and cells 630); 
ii. a first continuous phase channel having a portion thereof disposed on one side of the combining channel (see ¶ 0134 & Fig. 6; oil would be the continuous phase; and oil channels 614 and 616 would be the continuous phase channels. Further, as seen in Fig. 6, oil channels 614 and 616 merge at the end of the combining channel (the small channel that begins where beads 622 and cells 630 are joined, and ends when oil 632 joins)); 
iii. a second continuous phase channel having a portion thereof disposed on an opposite side of the combining channel, wherein said portions of the first and second continuous phase channels intersect at a terminal end of the combining channel to form an intersection region (see ¶ 0132-0134 & Fig. 6; oil would be the continuous phase: and oil channels 614 and 616 would be the continuous phase channels. Further, as seen in Fig. 6, oil channels 614 and 616 merge at the end of the combining channel (the small channel that begins where beads 622 and cells 630 are joined, and ends when oil 632 joins). The terminal end of the combining channel can be thought as where the oil channels 614 and 616 merge with the channel that is carrying beads 622 and cells 630); and 
iv. an output channel fluidly coupled to the intersection region (see ¶ 0132-0134 & Fig. 6; The intersection region is where the oil channels 614 and 616 merge with the channel that is carrying beads 622 and cells 630. The channel that carries the encapsulated beads and cells would be the output channel); 
b. flowing a dispersed phase fluid through the combining channel at a first flow rate (Vd), wherein the dispersed phase fluid comprises at least two flow streams, wherein one or both of said flow streams comprises dispersed solid samples (see ¶ 0132-0134, 0182-0183 & Fig. 6; The dispersed phase fluid would be the flow of the two cell channels 608 and 610, and the flow of the bead channel 604. Further, when these three channels (604, 608 and 610) join, then the that channel can be thought as the joining channel. Further, in one example, the flow rate of bead and cells were 35 µL/min, each); 
c. co-flowing a continuous phase fluid stream through each of the first and second continuous phase channels at a second flow rate (Vc), wherein the continuous phase fluid streams intersect the dispersed phase fluid at the intersection region, wherein a droplet shearing junction is formed within the intersection region as the continuous phase fluid streams merge with the dispersed phase fluid (see ¶ 0132-0134, 0182­0183 & Fig. 6; As seen in Fig. 6, the oil channels 614 and 616 merge with the channel that is carrying beads 622 and cells 630; and where they merge would be the intersection region. Further, droplets are formed right before the intersection at the droplet generation junction 626. At the intersection, droplets would start encapsulating the cells and the bead. Further, in one example, the flow rate of the oil was 270 µL/min ). 

However, the prior art fail to teach or fairly suggest the Applicants’ claimed method for encapsulating a solid sample (102) in a droplet (104), comprising: a. providing a microfluidic device (100) comprising: i. a combining channel (110); ii. a first continuous phase channel (120) having a portion thereof disposed on one side of the combining channel; iii. a second continuous phase channel (130) having a portion thereof disposed on an opposite side of the combining channel, wherein said portions of the first and second continuous phase channels intersect at a terminal end of the combining channel to form an intersection region (140); and iv. an output channel (150) fluidly coupled to the intersection region (140); b. flowing a dispersed phase fluid (106) through the combining channel (110) at a first flow rate (Vd), wherein the dispersed phase fluid (106) comprises at least two flow streams (107), wherein one or both of said flow streams (107) comprises dispersed solid samples (102); c. adjusting Vd of the dispersed phase fluid (106) to establish laminar flow in the combining channel (110) such that the solid samples (102) assemble near a sidewall (112) of the combining channel while flowing towards the intersection region (140); d. co-flowing a continuous phase fluid stream (108) through each of the first and second continuous phase channels (120, 130) at a second flow rate (Vc), wherein the continuous phase fluid streams (108) intersect the dispersed phase fluid (106) at the intersection region (140), wherein a droplet shearing junction (145) is formed within the intersection region (140) as the continuous phase fluid streams (108) merge with the dispersed phase fluid (106), wherein the droplet shearing junction (145) comprises an orifice (147) fluidly coupling the output channel (150) to the intersection region (140); e. adjusting Vd, Vc, or both such that each continuous phase fluid stream (108) forms a high shear interface (109) with the dispersed phase fluid (106) at the intersection region (140), wherein the solid samples (102) are drawn to the high shear interface (109) while flowing through the intersection region (140); and f. adjusting Vd, Vc, or both to generate droplets (104) encapsulating one solid sample (102) at the droplet shearing junction (145), wherein each droplet (104) is substantially sized to encapsulate said solid sample (102).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798